Title: To Thomas Jefferson from John Laval, 29 November 1823
From: Laval, John
To: Jefferson, Thomas

Sir,Philada Novr 29th 1823I Sent you, by this Morning’s Mail, the first Volume of Gillian’s Aristotle, & Will forward the Second on Friday next. the two Volumes. 8vo Calf bd are $ 8.50—the Price is high, but the Work is Very Scarce & this Copy the only One I Could obtain.I have paid to Mr A. Laeeland the Amt of your Small Bill.Four Additional Volumes of Las Casas’s Memorial have been published, here, Since May last (Completing 8 vols) if you Wish it I Will Send them to you—I hope to receive for you, from London, early next Spring, a Copy of the last Edition of Russells’ View of the System of Education &caDestutt Tracy’s Political Economy, addressed to me from Boston, Was, as I supposed, of the Edition of George Serra &c Consequently I kept it.With the highest Consideration & respect Your very humble ServtJohn Laval